DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This action is in response to Application filed 06/03/2019 and Preliminary Amendment filed 09/09/2019.
Claims 1-20 have been canceled, and new claims 21-40 have been added.  Currently, claims 21-40 are pending.

Priority

This application is claimed as a continuation of U.S. Patent Application No. 14/690,663 filed 04/20/2015, which is a continuation of U.S. Patent Application No. 12/766,681 filed 04/23/2010, which is a continuation in part of U.S. Patent Application No. 12/692,210 filed 01/22/2010.  The application 12/692,210 does not provide sufficient support for the claimed invention of this application as requirements under U.S.C 35 §112(a) or (pre-AIA ) U.S.C. §112, first paragraph (e.g., it does not disclosure a feature of allowing the second client to access the item managed by the first client as recited in independent claims 21, 31 and 40).  On the other hand, other applications 12/766,681 and 14/690,663 provide sufficient support for the claimed invention of this application as requirements under U.S.C 35 §112(a) or (pre-AIA ) U.S.C. §112, first paragraph.  Therefore, the effective filing date of this application is 04/23/2010.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 

Claims 21, 23-25, 28, 31, 32, 34, 37, 38 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 9, 12, 15, 16 and 19 of U.S. Patent No. 10,346,365. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 7, 9, 12, 15, 16 and 19 of the earlier patent anticipate and suggest all limitations as recited in claims 21, 23-25, 28, 31, 32, 34, 37, 38 and 40 of this instant application.
Mapping of the rejection is as follows:
Instant Application				Patent No. 10,346,365
	Claim 21		rejected by		Claim 12
	Claim 23		rejected by		Claim 12
	Claim 24		rejected by		Claim 15
	Claim 25		rejected by		Claim 12
	Claim 28		rejected by		Claim 16
	Claim 31		rejected by		Claim 1
	Claim 32		rejected by		Claim 1
	Claim 34		rejected by		Claim 7
	Claim 37		rejected by		Claim 5

	Claim 40		rejected by		Claim 19


Claim Objections

Claim 22 is objected to because of the following informalities:  

Regarding to claim 22, this claim should be dependent from claim 21 instead of claim 2 (typo).

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

Claim 21 recites the limitation "the respective unique identifier" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 29 recites the limitation "the database" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 31 recites the limitation "the respective unique identifier" in line 13.  There is insufficient antecedent basis for this limitation in the claim.

Claim 38 recites the limitation "the first user" and the limitation “the second user” in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 39 recites the limitation "the first user" and the limitation “the second user” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 40 recites the limitation "the respective unique identifier" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Other dependent claims are rejected as incorporating and failing to resolve the deficiency of rejected independent claims 21, 31 and 40 upon which they depend correspondingly.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  providing, by the first client, the unique identifier to the second client (see Specification, [0018]).

Regarding independent claims 21, 31 and 40, the method as claimed raises a question of how the second client gets/has “the unique identifier” of the item while the item is managed by the first client independently from the second client.

Other dependent claims are rejected as incorporating and failing to resolve the deficiency of rejected independent claims 21, 31 and 40 upon which they depend correspondingly.

Remarks

Regarding claim 21, claim 21 recites a method comprising a series of steps (i.e., must be tied to a machine for executing clients/applications associated with a webpage), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 21 reciting a method/technique for managing data associated with a web page independently by clients using API of a temporary state service protocol and allowing to share data managed by one client to another client is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 

Regarding claim 31, claim 31 recites a system comprising at least one processor and memory (i.e., hardware component(s)), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 31 reciting a method/technique for managing data associated with a web page independently by clients using API of a temporary state service protocol and allowing to share data managed by one client to another client is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 31 as well as its dependent claims 32-39 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 40, claim 40 recites a computer-readable storage device (i.e., memory/storage device) having computer-executable instructions, which is directed to a manufacture (i.e., a statutory category of invention).  In addition, claim 40 reciting a method/technique for managing data associated with a web page independently by clients using API of a temporary state service protocol and allowing to share data managed by one client to another client is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 40 is eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

It should be noted that no prior art rejection of claims 21-40.






















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164